Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
OFFICE ACTIONThis is a response to the application filed on 9/3/2019Claims 1-20 and 24 are allowed. 

Reasons for Allowance 
The following is an examiner's statement of reasons for allowance: 
Claims 1-20 and 24 are allowed because the prior art does not teach or suggest a method for operating an on-board electrical network (4) of a motor vehicle (2), and a motor vehicle having combinations of elements as recited in the claims including, among other limitations, the following features in independent method claim 1 and similarly recited independent motor vehicle claim 24: 
Providing a first voltage circuit (I); and a second voltage circuit (II), the first voltage circuit (I) having a first operating voltage which is higher than a second operating voltage in the second voltage circuit (II), the first voltage circuit (I) being connected to the second voltage circuit (II) via a DC-DC converter (8), and the first voltage circuit (I) having a battery (10) and the second voltage circuit (II) having a main battery (12), 	
Wherein the second voltage circuit (II) has a third auxiliary battery (14),  
Wherein a changeover switch assembly (18) is configured to supply components of the motor vehicle (2) with electrical operating power from the main battery (12) and/or the auxiliary battery (14), and
Wherein that-the main battery (12) is configured to be disconnected from the second
voltage circuit (II) by an isolating switch (66) during a startup mode.

Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance". 
Correspondence Information 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Paul Dinh whose telephone number is 571-272-1890. If attemptsto reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jack Chiang canbe reached on 571-272-7483. The fax number for the organization where this application orproceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the PatentApplication Information Retrieval (PAIR) system. Status information for publishedapplications may be obtained from either Private PAIR or Public PAIR. Status informationfor unpublished applications is available through Private PAIR only. For more informationabout the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on accessto the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free). 

/PAUL DINH/            Primary Examiner, Art Unit 2851